DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0369904 to Dowd et al. (Dowd).
In Reference to Claim 1
Dowd, Fig.2 Annotated below, discloses: 
[AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale


A valve (Fig.2) comprising:
	a housing (56) and a flap (54); 
	the housing including a chamber having an inlet (58), a first outlet (62), and a second outlet (60); 
	the flap (54) being rotatably mounted about an axis of rotation (64) in the chamber and being movable between a first position (B) in which the inlet (58) is fluidically connected to the first outlet (60) and the second outlet (62) is closed, a second position (C), in which the inlet (58) is fluidically connected to the second outlet (62) and the first outlet (60) is closed, and a third position (transition between first and second position, see Fig.2 above “A”) in which the inlet is fluidically connected to the first outlet (60) and the second outlet (62); 
	the flap (54) having a fastening section  (76) through which the axis of rotation (64) passes, and a cover (68) closing the first outlet (60) and the second outlet (62) and having a first side (82) and a second side (70) arranged opposite thereto; 
	the axis of rotation (x) extending through the chamber between the first outlet (60) and the second outlet (62) and being arranged laterally of the cover;
	 the second side (70) of the cover covering the second outlet (62) in the first position (B) and the first side (82) of the cover covering the first outlet (60) in the second position (C); 
	and the flap (54)  having a projection (P) which extends on the second side away directly from the cover and which in the first position of the flap projects into the second outlet (62), see Fig.2 below Annotated.  
[AltContent: arrow][AltContent: textbox (P)][AltContent: rect]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale

In Reference to Claim 2
Dowd discloses: 
	The projection (P) is configured to block the second outlet (62) in sections when the flap (54) is moved out of the first position (B) and the cover (68) opens the second outlet (62).

In Reference to Claim 3
Dowd discloses: 
	The first side of the cover and/or the second side of the cover, with the exception of the projection, is or are configured to be flat, see paragraph [0022] “flat surface could replace the convex spherical surface 82”.  

In Reference to Claim 4
Dowd, see Fig.2 discloses see below, discloses: 
	The cover 68 has a virtual central axis (VC) which runs parallel to the axis of rotation and divides the cover into a proximal half, which is arranged between the virtual central axis and the axis of rotation, and a distal half (DH), which extends away from the virtual central axis in an opposite direction to the proximal half, the projection being arranged at least in sections in the distal half.  
[AltContent: textbox (DH)][AltContent: ][AltContent: arrow][AltContent: textbox (VC)][AltContent: textbox (P)][AltContent: arrow][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale




In Reference to Claim 5
Dowd discloses: 
	The cover (68) has a virtual central axis (VH) which runs parallel to the axis of rotation and divides the cover into a proximal half, which is arranged 1667341-3181 PUSi; F 2284 US between the virtual central axis and the axis of rotation, and a distal half (DH), which extends away from the virtual central axis in an opposite direction to the proximal half, the projection (P) having an elongated front side which is turned towards a flow when the valve is opened and begins on the second side of the cover and extends in the distal half and has a direction of extension parallel to the axis of rotation, see Claim 4 annotated Fig.2.

In Reference to Claim 6
Dowd discloses: 
	Projection (P) is configured to be complementary, at least in sections, to a cross-section of the second outlet (62), preferably the section of the projection which is arranged on the distal half, see Fig.2 annotated of Claim 4.  

In Reference to Claim 7
Dowd discloses: 
	An exterior side of the projection (P) opposite the housing in the first position, is configured to be complementary, at least in sections, to the cross-section of the second outlet, preferably the section of the projection which is arranged on the distal half (DH); see Fig.2 annotated of claim 4 of above. 

In Reference to Claim 8
Dowd discloses: 
	The section of the projection (P) which is arranged on the distal half (DH) is configured to be complementary, at least in sections, to the cross-section of the second outlet, see Fig.2 annotated of claim 4 above 

In Reference to Claim 9
Dowd discloses: 
	The projection (P) is configured in a C shape. (as shown in Fig.2 the curvature of the projection is a C shape design.

In Reference to Claim 10
Dowd discloses: 
	The projection (P) is configured such that the C shape is open towards the axis of rotation (64).  
In Reference to Claim 11
Dowd discloses: 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (H)][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale

	a height (H) of the projection perpendicular to the cover is maximum at a point of the projection which is at a greatest distance (Z)  from the axis of rotation.  

In Reference to Claim 12
Dowd discloses: 
	wherein the height (H) of the projection decreases with decreasing distance (Z) from the axis of rotation, see Annotated Fig.2 of claim 11 above.




In Reference to Claim 13
Dowd discloses:	
	The height (H) of the projection continuously decreases with decreasing distance (Z) from the axis of rotation, see Annotated Fig.2 of claim 11 above.

In Reference to Claim 14
Dowd discloses:
	The projection (P) extends over a width parallel to the axis of rotation which corresponds to at least 30% of a maximum width of the cover as measured parallel to the axis of rotation.  (Since the projection is the width of the entire cover/flap its 100% of the maximum width of the cover).

In Reference to Claim 15
Dowd, Fig.2 Annotated below, discloses: 
[AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale


An exhaust branch for an internal combustion engine (motor of an air craft) comprising: 
	a heat exchanger (30, see paragraph [0012] and Fig.1), 
	a bypass (50 to outlet 40, see Fig.1), and a valve (54); 
	the valve comprising a housing (56) and a flap (54); 
	the housing including a chamber having an inlet (58), a first outlet (60) and a second outlet (62); 
	the flap being rotatably mounted about an axis(64) of rotation in the chamber and being movable between a first position (B) in which the inlet is fluidically connected to the first outlet (60) and the second outlet (62) is closed, a second position (C), in which the inlet (58) is fluidically connected to the second outlet (62) and the first outlet (60) is closed, and a third position (transition between first and second position see Fig.2 above “A”) in which the inlet is fluidically connected to the first outlet (60) and the second outlet (62); 
	the flap (54) having a fastening section(76) through which the axis of rotation passes, and a cover (68) closing the first outlet (60) and the second outlet (62) and having a first side (82) and a second side (70) arranged opposite thereto; 
	the axis of rotation extending through the chamber between the first outlet (60) and the second outlet  (62) and being arranged laterally of the cover;
	the second side (70) of the cover covering the second outlet (62) in the first position (B) and the first side (82) of the cover covering the first outlet (60) in the second position; 
	the flap (54) having a projection (P) which extends on the second side (70) away directly from the cover (68) and which in the first position of the flap projects into the second outlet (62), see Fig.2 below Annotated, and
	 the valve (54) being arranged to conduct exhaust gas (heated air) through the heat exchanger (30) via the first outlet (60) and to conduct exhaust gas through the bypass past the heat exchanger via the second outlet (62) “towards outlet 40”. 
[AltContent: arrow][AltContent: textbox (P)][AltContent: rect]
    PNG
    media_image1.png
    597
    502
    media_image1.png
    Greyscale


In Reference to Claim 20
Dowd, Fig.2 Annotated below, discloses: 
	A vehicle (aircraft) including an internal combustion engine (inherently aircraft have turbine engine or internal combustion engine) and an exhaust branch (as disclosed by claim 15). according to claim 15.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “valve is configured such that for an exhaust gas flow having a temperature of 400°C and a mass flow of 1200kg/h, with a flap stroke of at least 13 , 60% to 100% of a volume flow is guided through the heat exchanger.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16; 
The prior art of record does not teach “an exhaust gas flow having a temperature of 400°C and a mass flow of 1200kg/h, with a flap stroke of at least 15 , 60% to 100% of a volume flow is guided through the heat exchanger.  ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17; and 
	The prior art of record does not teach “an exhaust gas flow having a temperature of 400°C and a mass flow of 1200kg/h, in a range in which 70% to 80% of a volume flow is guided through the heat exchanger, a proportion of the volume flow which is guided through the heat exchanger changes proportionally to a flap stroke. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746